DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a device, classified in classes H01L23/49534, H01L23/3107, H01L23/49558, H01L23/49575, H01L23/49589, H01L24/16 and H01L2224/16245.
II. Claims 11-20, drawn to a method, classified in classes H01L21/563, H01L21/565 and H01L21/561.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product, such that the product as claimed can be made by first forming the a bottom layer including bottom filled vias including contact pads through a bottom dielectric layer and a bottom metal layer, then forming a top layer including top filled vias through a top dielectric layer and a top metal layer providing a top surface of a plurality of leads and a plurality of traces connected to the plurality of leads.
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c ) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	During a telephone conversation with Mr. Neil Jetter on 6/8/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show plurality of traces (claim 1), contact pads (claim 1) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 recites the limitation "the bottom metal filled vias" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (U.S. 2019/0096864; hereinafter Huitema) in view of Applicant Admitted Prior Art (fig. 1A) and further in view of Wiktor (Texas Instruments, “Hotrod QFN Package PCB Attachment, “Applicant Report, May 2014, pp. 1-11) (IDS filed on 4/16/2021).
Regarding claim 1, Huitema discloses a semiconductor package, comprising:
a multilayer package substrate (fig. 6) comprising a top layer (labeled fig. 6) including top filled vias (labeled fig. 6) through a top dielectric layer (labeled fig. 6) and a top metal layer (labeled fig. 6), and a bottom layer 120 (fig. 6) including a bottom filled vias (labeled fig. 6) including contact pads (labeled fig. 6) through a bottom dielectric layer (labeled fig. 6) and a bottom metal layer (labeled fig. 6),
wherein the top filled vias (labeled fig. 6) are for connecting the bottom metal layer to the top metal layer (labeled fig. 6), and wherein the bottom metal filled vias (labeled fig. 6) are for connecting the bottom metal layer to the contact pads (labeled fig. 6);
an integrated circuit (IC) die 310 (fig. 6) having a semiconductor surface including circuitry, with nodes in the circuitry electrically connected to bond pads (e.g. pads under the die 310 in fig. 6), wherein the IC die 310 is flipchip mounted to provide an electrical connection to the bond pads (e.g. pads under the die 310 in fig. 6).


    PNG
    media_image1.png
    342
    756
    media_image1.png
    Greyscale



Huitema does not disclose a plurality of leads, plurality of traces connected to the plurality of leads, at least one passive device surface mounted by an electrically conductive material on the top metal layer electrically connected between at least one adjacent pair of the plurality of leads, and a mold compound for encapsulating at least the IC die and the passive device.
However, AAPA (fig. 1A) discloses a package comprising: a plurality of leads 120 LF (fig. 1A), plurality of traces (e.g. elements under the pillars 111 in fig. 1A) connected to the plurality of leads 120 LF (fig. 1A), and an integrated circuit (IC) die 110 (fig. 1A) having a semiconductor surface including circuitry, with nodes in the circuitry electrically connected to bond pads (e.g. ¶00021, wherein the IC die 110 is flipchip mounted to provide an electrical connection to the bond pads (¶00021, line 8); wherein the IC die 110 (fig. 1A) mounted by an electrically conductive material on top metal lead layer electrically connected between at least one adjacent pair of the plurality of leads 120 LF (fig. 1A) and a mold compound 138 (fig. 1A) for encapsulating at least the IC die 110 and the whole package structure (fig. 1A).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huitema by having plurality of leads, plurality of traces connected to the plurality of leads, the IC die mounted by an electrically conductive material on top metal lead layer electrically connected between at least one adjacent pair of the plurality of leads and the mold compound for encapsulating at least the IC die and the whole package structure, as taught by AAPA (fig. 1), in order to provide a different application  and improve an efficiency of the semiconductor package.
	Furthermore, Wiktor discloses a device comprising: at least one passive device (e.g. plurality of Capacitor such as C3, C4, C15, C16 (fig. 7, PCB Top Layer) surface mounted by an electrically conductive material on the top metal layer electrically connected between at least one adjacent pair of the plurality of leads (fig. 7, PCB Top Layer) and a mold compound for encapsulating at least the IC die and the passive device (figs. 1 and 7).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huitema and AAPA (fig. 1A) by having at least one passive device surface mounted by an electrically conductive material on the top metal layer electrically connected between at least one adjacent pair of the plurality of leads and the mold compound for encapsulating at least the IC die and the passive device, as taught by Wiktor, in order to increase the device functionality for the semiconductor structure.
	Regarding claim 2, AAPA (fig. 1A) discloses that wherein the IC die 110 (fig. 1A) comprises pillars 111 on the bond pads (¶00021, line 8), and solder on a top surface of the pillars 111 (fig. 1A, ¶00021).
Regarding claim 3, AAPA discloses that wherein the IC die comprises a power device that comprises a power converter (background, ¶0004).
Regarding claim 4, AAPA (fig. 1A) discloses the plurality of leads and a portion of the plurality of leads have a spacing between neighboring ones of the plurality of leads.  Huitema in view of AAPA (fig. 1A) and further in view of Wiktor do not explicitly disclose a spacing of less than 0.6 mm between neighboring ones of the plurality of leads.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form at least a portion of the plurality of leads have a spacing of less than 0.6 mm between neighboring ones of the plurality of leads as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claim 5, Wiktor discloses that wherein the passive device comprises a first capacitor and a second capacitor (e.g. C3, C4, C15 and C16) (fig. 7).
Regarding claim 6, Wiktor discloses the first capacitor C3 and the second capacitor C4 (fig. 7) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the capacitors are both in a capacitance range from 0.5pF to 100 µF.
Regarding claim 8, Wiktor discloses that wherein the passive device comprises an inductor L1 (fig. 7).
Regarding claim 9, Wiktor discloses the passive device comprises a first type of passive device (e.g. capacitors C3, C4, C15 and C16 in fig. 7) and a second type of passive device (e.g. inductor L1 in fig. 7).
Regarding claim 10, Huitema discloses that wherein the multilayer package substrate consists of the top layer and the bottom layer (labeled fig. 6).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894          

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894